Carley, Judge.
Appellant-defendant has filed this direct appeal from the grant of appellee-plaintiff’s motion for new trial. The grant of a motion for new trial is not a final order from which a direct appeal may be taken. See Cotton States Mut. Ins. Co. v. Bishop, 170 Ga. App. 9 (316 SE2d 167) (1984); Days Inn of America v. Sharkey, 178 Ga. App. 718 (344 SE2d 518) (1986). Since appellant did not comply with the interlocutory appeal provisions of OCGA § 5-6-34 (b), this appeal must be dismissed for lack of jurisdiction.

Appeal dismissed.


Banke, P. J., and Benham, J., concur.

Ronald B. Thomas, W. Vincent Settle III, for appellee.